Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Preliminary Amendment
In the amendment filed 05/07/2022, the following has occurred: claims 1-19 have been canceled and claims 20-23 have been added. Now, claims 20-23 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 05/07/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of pending reference Application No. 15/691,413 has been reviewed and is NOT accepted.
The submitted terminal disclaimer obviates a provisional double patenting rejection over a pending application that is no longer pending. The double patenting rejection, set forth below, identifies a granted patent.  Therefore, the terminal disclaimer is not accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,699,805. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations recited in claims 20-23 are also recited in claims 1-2 of the ‘805 patent, the only difference being that claims 20-23 of the instant application are in a different statutory class from claims 1-2 of the ‘805 patent.

Distinguishing Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The primary reason that claims 20 and 22 distinguish over the prior art is the inclusion of the combination of limitations of calculating an RAF as recited in the claim, determining based on a set of rules and HCC dataset, which of the diagnoses did not affect the calculation of the RAF, and selecting an alternate diagnosis that affects the RAF from the HCC dataset as recited in the claim.  Similarly, claim 21 and 23 distinguish over the prior art due to the inclusion of the combination of limitations of calculating an RAF as recited in the claim, selecting one or more additional diagnoses as recited in the claim, and calculating a second RAF as recited in the claim.  The closest prior art (Kramer, USPGPub 2004/0039600, Seare, USPGPub 2011/0125531, Ash, Using Diagnoses to Describe Populations and Predict Costs (cited in 8/13/20 IDS), and Rapier, USPGPub 2006/0173711) discloses calculations of RAFs based on an HCC dataset as well as selecting alternative and additional diagnoses related to the effects on calculations of RAFs.  However, the prior art does not teach the particular selections of alternate or additional diagnoses as recited the claims as amended and in combination with the other limitations.
Claims 20-23 recite patent-eligible subject matter.  Because each of the calculating, selecting, and auto-populating steps require the processing of a large data set including at least 3,100 diagnoses, these steps could not be reasonable performed mentally and do not fall within the meaning of Certain Methods of Organizing Human Activity.  Additionally, the claims do not recite Mathematical Concepts. Therefore, claims 20-23 are not directed to an abstract idea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oez, US Patent Application Publication No. 2010/0114598, discloses determining additional 	medical codes based on a primary medical code and auto filling the codes in a medical report.
Goldfield, International Publication No. WO 2007/149675 A2, discloses a system for applying risk 	adjustment factors to diagnosis codes.
Stuart, Medication Patterns for Medicare Beneficiaries with SNF/LTC Facility Stays, discusses the 	use of different risk adjustments for different hierarchical condition categories.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626